IN THE SUPREME COURT OF PENNSYLVANIA
                                 WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                : No. 155 WM 2018
                                             :
                 v.                          :
                                             :
 WAYNE DAVVON BEATTY                         :
                                             :
 PETITION OF: ERIC JACKSON LURIE,            :
 ESQ.                                        :


                                       ORDER



PER CURIAM

      AND NOW, this 15th day of February, 2019, in consideration of the Application for

Leave to Withdraw, this matter is REMANDED to the Court of Common Pleas of

Westmoreland County for a determination of whether Wayne Beatty’s present counsel

should be permitted to withdraw.

      If present counsel is allowed to withdraw, the court is DIRECTED to resolve any

issues relative to Wayne Beatty being appointed counsel or granted leave to proceed pro

se.

      The Court of Common Pleas of Westmoreland County is DIRECTED to enter its

order regarding this remand within 60 days and to promptly notify this Court of its

determination.